Citation Nr: 1633632	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.

2.  Entitlement to nonservice-connected death pension.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran).  The Veteran served on active duty from April 1949 to October 1952.  The Veteran died in February 2012.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army, and his service is greatly appreciated.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2013 decision letter of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the appellant's claims for DIC and death pension.

During the pendency of the appeal, in a July 2014 rating decision, the RO granted death pension benefits, effective March 1, 2012, and terminated them as of January 1, 2013, due to the appellant's income exceeding the maximum annual pension rate (MAPR) for a surviving spouse with no dependents.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that in June 2015, the RO proposed reduction of the appellant's death pension, effective March 1, 2012.  In August 2015, the RO decided to reduce her pension benefit, effective March 1, 2012.

The issue of entitlement to nonservice-connected death pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran died in February 2012; the March 2012 Report of Death of American Citizen Abroad stated the cause of death to be respiratory insufficiency and multiple hepatic metastases.

2.  The Veteran had no service-connected disabilities at the time of death.

3.  The evidence of record does not demonstrate that the cause of the Veteran's death was incurred in or related to active duty service.


CONCLUSION OF LAW

The criteria for DIC based on the cause of death of the Veteran are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 1312, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on April 9, 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appellant does not assert that there has been any deficiency in the notice provided to her and has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).

As to VA's duty to assist, the Board observes that the Veteran's service treatment records are unavailable as the National Personnel Records Center (NPRC) stated that it was unable to locate the records and have presumed that they were destroyed in a fire at the NPRC that occurred in July 1973.  See Virtual VA, 5/21/15 Appeal Notification Letter.  The RO notified the appellant in a May 2015 correspondence of the unavailability of the treatment records and requested that she provide any copies that may be in her possession, as well as any other relevant evidence or information that may support her claim, to include such things as buddy statements.  The appellant did not provide any service treatment records in her possession or any other relevant evidence regarding the incurrence of any respiratory or liver conditions at any point in time.  Moreover, she did not submit any authorization or indication as to any treatment records that were available to properly adjudicate the DIC claim.

In cases with unavailable or unobtainable treatment records, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (20015), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

All methods appear to have been exhausted in attempting to obtain the missing service treatment records, which are available for consideration.  The Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.

II.  Cause of Death

The appellant clearly marked on her September 2012, December 2012, and April 2013 applications that she was not claiming service connection for cause of death, and has not provided any evidence or contentions regarding this issue.  However, the RO developed and adjudicated the issue.

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The Board notes that where, as here, the Veteran's service treatment records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare, 1 Vet. App. at 367.

The Veteran died in February 2012.  At the time of his death, there were no service-connected disabilities.  The cause of death listed on the March 2012 Report of Death of American Citizen Abroad was "respiratory insufficiency - EPO, multiple hepatic metastases as per local Venezuelan death certificate."  See Virtual VA, 9/27/12 VA 21-534.

The Veteran's service treatment records consist of an October 1952 separation examination in which the Veteran was found to have normal clinical evaluations for all systems, including lungs and chest.  The only abnormality noted was a scar on the chest.

After review of all of the evidence of record, the Board finds that the appellant has not demonstrated that the Veteran incurred any respiratory or liver injury or disease during active duty service that was the primary or contributory cause of death.

Despite being notified of the unavailability of the Veteran's service treatment records, the appellant did not submit any evidence, lay or medical, that demonstrated that the Veteran had a respiratory or liver disorder that was incurred during active duty service, or that his cause of death was related to service in any way.  Indeed, the Board notes the appellant's consistent statements that she was not claiming service connection for cause of death.

Therefore, the Board concludes that the preponderance of the evidence is against the appeal and that service connection for the cause of the Veteran's death is not warranted because it has not been shown that the Veteran had service-connected disabilities that substantially or materially caused or contributed to the Veteran's death.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.





ORDER

Entitlement to service connection for cause of the Veteran's death is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that the appellant is afforded every possible consideration.

The appellant has been found to meet the basic eligibility requirements for a VA death pension.  The July 2014 decision letter stated that the RO determined that the Veteran served during a period of war and that the appellant was the legal surviving spouse of the deceased Veteran.

In her September 2012 application, the appellant included as income a Venezuelan pension in the amount of $3,600, and reported it as expected income in December 2012 and April 2013.  In June 2015, the RO determined the Venezuelan pension amount to be 22,680 bolivars.  As a result, although the RO initially granted the death pension from March 1, 2012, to January 1, 2013, in August 2015 it reduced the death pension as of the effective date of the grant because the appellant's income exceeded the MAPR based on the June 2015 determination of the amount of the Venezuelan pension.

To the extent that the appellant contests that the pension amounted to 22,680 bolivars, the Board notes that in a June 2015 letter, the RO explained that it calculated her 2012 Venezuelan pension based on her own August 2014 statement that it amounted to $3,600 considering an exchange rate of 6.3 bolivars per 1 U.S. dollar.  Despite instructions to submit statements showing the correct amount of the Venezuelan pension received if that was not correct, she did not provide any information or documentation stating otherwise.

However, the appellant stated in her August 2014 Notice of Disagreement (NOD) that she stopped receiving this pension when she moved back to the United States in May 2013.  Nonetheless, the RO continued to presume receipt of this pension in calculations of her income beyond this date.  Therefore, a remand is required in order to properly calculate the Veteran's income as of May 2013 to correctly evaluate her eligibility for death pension, which turns on her income and whether it exceeds the MAPR.

Accordingly, the case is REMANDED for the following action:

1.  Calculate the appellant's income based on receipt of a Venezuelan pension from 2012 until May 2013, but not later, and determine whether her income makes her eligible to receive death pension.

2.  If the benefit sought on appeal is not granted, the appellant should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


